EXHIBIT 10.37b

 

AMENDMENT TO PROMISSORY NOTE

 

AMENDMENT, dated December 9, 2016, to Amended and Restated 5.83% Fixed
Convertible Promissory Note, dated as of August 25, 2016, made by and between
Progreen Properties, Inc., a Delaware corporation, (the “Borrower”), and
American Residential Fastigheter AB, a corporation formed under the laws of
Sweden (the “Lender”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such term in the Original Note.

 

WHEREAS, the Borrower and the Lender are parties to that certain Amended and
Restated 5.83% Fixed Convertible Promissory Note, dated as of August 25, 2016
(the “Original Note”) pursuant to which the Borrower has borrowed the amount of
$22,000 from the Lender;

 

WHEREAS, the Borrower and the Lender have agreed to extend the date up to which
the the Borrower has the right to prepay the Original Note and specify the
amount of the required prepayment at such extended repayment date; and

 

WHEREAS, in accordance with the terms and conditions of the Original Note, the
Borrower and the Lender hereby approve the amendment of the Original Note as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:

 

1.By their respective execution of this Agreement, the Borrower and the Lender
agree that the sixth and seventh first written paragraphs the forepart of the
Original Note that govern prepayment of the Original Note are hereby amended to
read in their entirety as follows:

 

“This Note may be prepaid by the Company, in whole or in part, according to the
following schedule:

 

Days Since Effective Date of Original Note Prepayment Amount Under 90 115% of
Principal Amount 91-135 125% of Principal Amount 136-180 135% of the Principal
Amount 181-204 $31,200 (135% of Principal Amount plus $1,500, including
interest)

 



  

 



 

After January 16, 2017, this Note may not be prepaid without written consent
from Holder, which consent may be withheld, delayed or denied in Holder’s sole
and absolute discretion. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day (as defined below), the
same shall instead be due on the next succeeding day which is a Business Day. If
the Note is in default, per Section 2.00 below, the Company may not prepay the
Note without written consent of the Holder.”

 



  2. Except as expressly provided herein, the Original Note shall continue in
full force and effect.



 



  PROGREEN PROPERTIES, INC.         By: /s/ Jan Telander   Name: Jan Telander  
Title: President         TANGIERS GLOBAL, LLC         By: /s/ Michael Sobeck  
Name: Michael Sobeck   Title: Managing Member

 

 



 

 